ORDER

PER CURIAM.
Randy J. Gunn was convicted by a Jackson County jury of one count of the class C felony of assault in the second degree (§ 565.060, RSMo 2000; Count I) and two counts of the class C felony of abuse of a child (§ 568.060, RSMo 2000; Counts II and III)) for which he was sentenced to three consecutive seven-year terms of imprisonment in the custody of the Missouri Division of Adult Institutions. He appeals his conviction on Count I, arguing that the State did not prove venue was proper in Jackson County as to that offense.
No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties. Gunn’s conviction and sentence on Count I are affirmed. Rule 30.25(b).